Citation Nr: 0909656	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-00 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus with erectile dysfunction.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes.

3.  Entitlement to service connection for bladder tumor, to 
include as due to Agent Orange exposure.

4.  Entitlement to service connection for a skin rash, to 
include as due to Agent Orange exposure.

5.  Entitlement to service connection for abnormal prostate-
specific antigen (PSA) diagnosis.

6.  Entitlement to service connection for high cholesterol.

7.  Entitlement to service connection for Epstein Barr virus.

8.  Entitlement to service connection for tobacco dependency.

9.  Entitlement to service connection for colon polyps, to 
include as secondary to service-connected diabetes.

10.  Entitlement to service connection for diabetic 
peripheral neuropathy of both upper extremities, also 
diagnosed as carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1968.

These matters come before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newington, 
Connecticut.  In that decision, the RO granted service 
connection for diabetes and assigned a 20 percent rating 
effective June 30, 2003.  The RO also denied service 
connection for hypertension, bladder tumor, skin rash, 
abnormal PSA diagnosis, high cholesterol, Epstein Barr virus, 
tobacco dependency, and colon polyps.

In his November 2005 notice of disagreement, the Veteran 
indicated that he suffered from erectile dysfunction due to 
his diabetes.  In an August 2006 rating decision, the RO 
recharacterized the claim as for a rating higher than 20 
percent for diabetes mellitus with erectile dysfunction, and 
denied the claim.  The decision to grant service connection 
for erectile dysfunction as part of the Veteran's service 
connected diabetes did not address his NOD as to the initial 
rating assigned for this now recharacterized disability.  As 
this claim thus involves a request for a higher initial 
rating following the grant of service connection for 
diabetes, the Board has characterized the issue in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disabilities).

In the August 2006 rating decision, the RO also denied 
service connection for diabetic peripheral neuropathy of both 
upper extremities, also diagnosed as carpal tunnel syndrome.  
While a December 2006 statement of the Veteran indicated 
disagreement with this decision, the RO did not issue a 
statement of the case (SOC).

For the reasons expressed below, the issue of service 
connection for diabetic peripheral neuropathy of both upper 
extremities, also diagnosed as carpal tunnel syndrome, is 
addressed in the REMAND portion of the decision below and 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Since the June 30, 2003 effective date of the grant of 
service connection, the Veteran's diabetes has required 
insulin and restricted diet, but it has not required 
regulation of activities or caused episodes of ketoacidosis 
of hypoglycemic reactions.

2.  There is no evidence of hypertension in the service 
treatment records (STRs), hypertension did not manifest 
within the one year presumptive period or for many years 
thereafter, and the Veteran's hypertension is not otherwise 
related to service or his service-connected diabetes.
 
3.  There is no evidence of a bladder tumor in the STRs, a 
bladder tumor did not manifest until many years after 
service, and the Veteran's bladder tumor is not otherwise 
related to service.

4.  The symptoms of the currently diagnosed skin disabilities 
are not the same as the non-specific rash and a rash between 
the legs that were noted in service, a skin disability did 
not manifest until many years after service, and there is no 
evidence that any current skin disability is related to the 
skin rashes noted in service or otherwise related to service, 
or Agent Orange exposure.

5.  The Veteran has been diagnosed as having an abnormal PSA, 
which is a laboratory test results that is not, in and of 
itself, a disability for VA compensation purposes, and there 
is no competent evidence of a disability associated with the 
Veteran's abnormal PSA.

6.  The Veteran has been diagnosed as having high 
cholesterol, which is a laboratory test results that is not, 
in and of itself, a disability for VA compensation purposes, 
and there is no competent evidence of a disability associated 
with the Veteran's high cholesterol.

7.  There is no evidence in the STRs of Epstein Barr virus, 
Epstein Barr virus did not manifest until many years after 
service, and the evidence does not otherwise indicate that 
the Veteran's Epstein Barr virus is related to service.

8.  The Veteran's claim for service connection for tobacco 
dependency was received after June 9, 1998.

9.  There is no evidence of colon polyps in the STRs, colon 
polyps did not manifest until many years after service, and 
the Veteran's colon polyps are not otherwise related to 
service or his service-connected diabetes.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for diabetes have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 
4.119, Diagnostic Code 7913 (2008).

2.  The criteria for service connection for hypertension, to 
include as secondary to service-connected diabetes, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310(a) (2008).

3.  The criteria for service connection for a bladder tumor, 
to include as due to Agent Orange exposure, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309.

4.  The criteria for service connection for a skin rash, to 
include as due to Agent Orange exposure, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309.

5.  An abnormal PSA test results is not a disability for 
which service connection may be granted.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

6.  High cholesterol is not a disability for which service 
connection may be granted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

7.  The criteria for service connection for Epstein Barr 
virus are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303.

8.  Service connection for a disability attributable to 
tobacco products is barred as a matter of law. 38 U.S.C.A. § 
1103 (West 2002); 38 C.F.R. § 3.300.

9.  The criteria for service connection for colon polyps are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

As noted above, the claim for a higher initial rating for 
diabetes arises from the Veteran's disagreement with the 
initial rating assigned after the grant of service 
connection.  The courts have held, and VA's General Counsel 
has agreed, that where an underlying claim for service 
connection has been granted and there is disagreement as to 
"downstream" questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice or 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

As to the claims for service connection, under the VCAA, VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In July 2004 and November 2006 letters, the RO notified the 
Veteran of the evidence needed to substantiate his claims for 
service connection on a direct, secondary, and presumptive 
basis.  These letters also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist him in obtaining and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the November 2006 letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in the November 2006 letter.

Contrary to VCAA requirements, the VCAA-compliant notice in 
this case was provided after the initial adjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of 
the claims in a November 2006 supplemental statement of the 
case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's STRs and all of the 
identified post-service VA and private treatment records.  In 
addition, the Veteran was afforded November 2004 and April 
2006 VA diabetes examinations.  The Veteran's representative 
wrote in his February 2009 brief that the Veteran should be 
scheduled for a current VA examination because his most 
recent examination was conducted "over four years ago" (p. 
3).  However, the Veteran's most recent VA diabetes 
examination was in April 2006, less than three years ago.  
Moreover, a new examination is only required where the record 
does not adequately reveal the current state of the Veteran's 
disability.  See Hart v. Mansfield, 21 Vet. App. 505, 508 
(2007).  Here, as discussed below, a higher rating for the 
Veteran's diabetes under the applicable diagnostic code 
requires regulation of activities or ketoacidosis or 
hypoglycemic reactions.  The record does not indicate, and 
the Veteran has not specifically contended, that he has 
experienced such symptoms since the April 2006 VA 
examination; thus, a more contemporaneous examination is not 
required  See id. (citing, inter alia, Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997)).

In addition, as indicated below, the Veteran has been 
diagnosed with some of the disabilities for which he is 
claiming service connection.  However, for the reasons stated 
in the sections of the decision applicable to these 
disabilities, there is no evidence that any of these 
disabilities may be associated with service or with his 
service-connected diabetes.  Consequently, VA's duty to 
assist did not require it to afford the Veteran with medical 
examinations as to these disabilities. See 38 U.S.C.A. § 
5103A(d)(2) (West 2002); McClendon v. Nicholson, 20 Vet. App. 
79 (2006).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.
Analysis

Diabetes

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155.

Where, as here, an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found. In other words, the evaluations may 
be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

The Veteran is receiving a 20 percent rating for diabetes 
mellitus under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  
Under DC 7913, a 40 percent rating is warranted when the 
condition requires insulin, restricted diet, and regulation 
of activities.  A 60 percent rating is warranted when the 
condition requires insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is warranted when the 
condition requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

Significantly, under DC 7913, the 40 percent criteria are 
conjunctive not disjunctive, i.e., there must be insulin 
dependence and restricted diet and regulation of activities. 
"Regulation of activities" is defined by DC 7913 as the 
"avoidance of strenuous occupational and recreational 
activities." Medical evidence is required to show that 
occupational and recreational activities have been 
restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

The Veteran's claim for an initial rating higher than 20 
percent must be denied because the medical evidence does not 
show, and the Veteran has not specifically contended, that 
his diabetes has required regulation of activities as defined 
in the applicable regulation at any time since the June 30, 
2003 effective date of the grant of service connection.  The 
February 2005 to June 2006 VA outpatient treatment (VAOPT) 
notes and Manchester Memorial hospital February and October 
2004 treatment records indicate that the Veteran's diabetes 
required insulin and restricted diet, but do not indicate 
that it required restriction of activities.  The November 
2004 VA examination report indicates that the Veteran's 
"[r]estriction of activities is related to his mid-afternoon 
symptoms of fatigue, lethargy, and listlessness.  He eats 6 
M&Ms and symptoms resolve."  The November 2004 VA 
examination report also indicates that the Veteran had never 
had symptoms of ketoacidosis or hypoglycemic reactions.  In 
the November 2006 VA examination report, in response to the 
request, "Describe any restriction of activities on account 
of the diabetes," the answer was, "None."

Thus, the only restriction of activities noted was the 
Veteran's own brief restriction of his activities due to 
fatigue and similar symptoms, and there was no evidence of 
medical directive or advice that he avoid strenuous 
occupational and recreational activities due to his diabetes.  
A rating of 40 percent is therefore not warranted for the 
Veteran's diabetes with erectile dysfunction under DC 7913 at 
any time during the appeal period.  Moreover, a rating higher 
than 20 percent is not warranted for this disability on any 
other basis, as there were no symptoms of ketoacidosis or 
hypoglycemic reactions.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The discussion above reflects that the symptoms of the 
Veteran's diabetes are contemplated by the applicable rating 
criteria.  Thus, consideration of whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulations as "governing norms" is not 
required and referral for consideration of an extraschedular 
evaluation for the Veteran's diabetes is not warranted.  38 
C.F.R. § 3.321(b)(1).

Under these circumstances, the Board concludes that there is 
no basis for staged rating of the Veteran's diabetes mellitus 
with erectile dysfunction pursuant to Fenderson, and that the 
claim for an initial rating in excess of 20 percent for this 
disability must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, in the absence of any competent 
evidence to support the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service Connection Claims

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for Veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).

With regard to the service connection claims in the present 
case, although service connection was not in effect for any 
disabilities at the time of the Veteran's initial June 2004 
claim, service connection for diabetes was subsequently 
granted.  Service connection is also warranted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310.  Secondary service connection 
will be established for the degree of aggravation of a non-
service connected disability by a service connected disease 
or disability, provided a baseline can be established for the 
disability prior to its aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995); 38 C.F.R. § 3.310(b).  Thus, to the extent 
that the Veteran has contended or the evidence raises the 
issue of service connection on a secondary basis, the Board 
will consider this theory of entitlement.  See Verdon v. 
Brown, 8 Vet. App. 529, 533 (1996); EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991) (VA's duty to assist requires it to 
review all issues reasonably raised from a liberal reading of 
all documents in the record).  The Board notes that 
provisions of 38 C.F.R. § 3.310 were amended during the 
course of this appeal to recognize the Court's decision in 
Allen, but to limit the circumstances under which VA would 
concede aggravation. 38 C.F.R. § 3.310(b),(c).  As there is 
no evidence that any disability is aggravated by his 
diabetes, and the evidence below indicates that the Veteran's 
diabetes does not aggravate his hypertension, further 
discussion of this amendment is unnecessary.

Whether service connection is considered on a direct, 
secondary, or presumptive basis, it cannot be granted in the 
absence of evidence of a current disability.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. 
West, 155 F.3d 1353 (Fed Cir. 1998); Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997)). The requirement of the existence 
of a current disability is satisfied when a Veteran has a 
disability at the time he files his claim for service 
connection or during the pendency of that claim, even if the 
disability resolves prior to adjudication of the claim.  
McClain, 12 Vet. App. at 321.  As to what constitutes a 
disability, symptoms such as pain, alone, without evidence of 
underlying pathology, do not constitute a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  In 
addition, based on the definition found in 38 C.F.R. § 4.1, 
the term disability "should be construed to refer to 
impairment of earning capacity due to disease, injury, or 
defect, rather than to the disease, injury, or defect 
itself."  Allen v. Brown, 7 Vet. App. at 448.

The Veteran's claims for service connection for abnormal PSA 
diagnosis and for high cholesterol must be denied because 
they do not constitute disabilities under the above 
definitions.   Manchester Memorial hospital and Dr. Poulin's 
treatment notes indicate that blood test results revealed 
high cholesterol and an abnormal PSA.  However, laboratory 
test results are not, in and of themselves, disabilities.  
See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (supplementary 
information preceding revisions to criteria for evaluating 
endocrine system indicates that hyperlipidemia, elevated 
triglycerides, and elevated cholesterol "are actually 
laboratory test results, and are not, in and of themselves, 
disabilities").  Moreover, neither the Veteran nor his 
representative have identified, and the evidence does not 
show, that there is any disability underlying these abnormal 
test results.  Consequently, service connection cannot be 
granted for the Veteran's high cholesterol or abnormal PSA, 
because they do not constitute disabilities under VA law.

In addition, service connection cannot be granted for tobacco 
dependency under VA law.  The Veteran has not identified any 
specific disability attributable to his tobacco dependency.  
Moreover, for claims filed after June 9, 1998, the law 
precludes service connection for disease or disability 
resulting from the use of tobacco products.  38 U.S.C.A. § 
1103(a) (West 2002); 38 C.F.R. § 3.300. As the Veteran filed 
his claim for service connection for tobacco dependency in 
June 2004, this claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As to the remaining claims, there are no notations in the 
STRs regarding hypertension, any bladder or colon symptoms, 
or Epstein-Barr virus.  On the November 1968 separation 
examination, all systems were normal, and blood pressure was 
102/64.  Thus, there is no evidence of any of these claimed 
disabilities in service.  See 38 C.F.R. § 4.104, DC 7101 
(hypertension means that the diastolic blood pressure is 
predominantly 90mm or greater and isolated systolic 
hypertension means that systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm).

In addition, there is no evidence that any of these 
disabilities manifested until many years after service.  Dr. 
Poulin's March 2004 list of diagnoses indicates that the 
Veteran's hypertension was first diagnosed in April 2003, his 
bladder tumor and colon polyps were first diagnosed in August 
1999, and his Epstein Barr virus was diagnosed in February 
2004.  Neither the Veteran nor his representative have 
indicated, and the evidence does not reflect, that any of his 
disabilities had an earlier manifestation.  As noted by the 
Veteran's representative in his February 2009 brief, there 
are no treatment records in the claims file dated prior to 
February 2004 (p. 2).  The absence of any clinical evidence 
for decades after service weighs the evidence against a 
finding that hypertension was present in service or during 
the one-year presumptive period, or that bladder or colon 
symptoms or Epstein Barr virus were present in service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In addition, the evidence does not indicate that the 
Veteran's hypertension, bladder tumor, or colon polyps are 
otherwise related to service or his service-connected 
diabetes.

While the April 2006 VA examiner indicated that the Veteran's 
hypertension began after his diagnosis of diabetes, he did 
not indicate that there was a relationship between these 
disabilities.  The only medical opinion to address this 
potential relationship was that of the November 2004 VA 
examiner, who wrote that there was no microalbuminuria to 
suggest diabetic nephropathy that can aggravate underlying 
hypertension.  As the November 2004 VA examiner explained the 
reasons for his conclusions, the Board finds that this 
opinion is entitled to substantial probative weight.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most 
of the probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).  
Thus, service connection for hypertension is not warranted on 
any basis.

The November 2004 VA examiner also indicated that there was 
no functional impairment from his colon polyp, which was 
benign and had been excised.  As neither the Veteran nor his 
representative have identified, and the evidence does not 
indicate, any functional impairment from colon polyps, it 
does not appear that this is a disability for which service 
connection can be granted.  However, even assuming such 
disability, the VA examiner also wrote that there is no 
relationship between the Veteran's colon polyp and his 
diabetes.  Thus, service connection for colon polyps is not 
warranted on any basis.

As to the Veteran's bladder tumor, the November 2004 and 
April 2006 VA examination reports indicate that the Veteran's 
bladder tumor had been excised and he had subsequently 
undergone chemotherapy.  The April 2006 VA examiner indicated 
that there was no functional impairment with regard to the 
bladder.  However, even assuming a disability residual to the 
Veteran's bladder tumor, there is no basis on which service 
connection can be granted.  As a Veteran who served in the 
Vietnam during the Vietnam War, the Veteran is presumed to 
have been exposed to Agent Orange.  38 C.F.R. § 
3.307(a)(6)(iii).  Veterans exposed to Agent Orange are 
entitled to service connection on a direct basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Bladder cancer is 
not one of the listed disease.  In fact, the Secretary has 
found that service connection is not warranted on a 
presumptive based on exposure to Agent Orange for certain 
disabilities including urinary bladder cancer and other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  While 
this does not preclude service connection on any other basis, 
the evidence does not reflect that the Veteran's bladder 
cancer is otherwise related to Agent Orange or to service. 

Thus, as there is no evidence that the Veteran's hypertension 
manifested within the one-year presumptive period, that his 
hypertension, bladder tumor, or colon polyps are related to 
service, or that he is entitled to service connection for any 
of these disabilities on any other basis, service connection 
for these disabilities must be denied.

As to the Veteran's claim for service connection for skin 
rash, there are two relevant notations in the STRs.  A 
January 1966 notation indicates a non-specific rash, and 
contains a diagnosis of pityriasis rosea.  There is also an 
August 1968 notation of rash between the legs.  However, on 
the November 1968 separation examination, the skin was 
normal, and there is no evidence of any skin symptoms until 
many years after service.  See Maxson, 230 F.3d at 1333.

In addition, while the VAOPT notes of June and September 2005 
indicate that the Veteran had a likely left plantar fibroma, 
and May 2005 VAOPT notes indicated that there was a rash on 
the right nostril, also characterized as right nare 
seborrheic dermatitis, these symptoms are not the same as the 
pityriasis rosea or rash between the legs noted in service.  
There is thus no evidence that there is a current disability 
of the skin that may be associated with the in-service skin 
symptoms, and a VA examination as to the etiology of the 
current skin disabilities is not warranted.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i) (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Moreover, a February 2005 VAOPT note indicated that the skin 
was warm and dry without rash, the skin was normal on the 
November 2004 VA examination, and the only skin abnormality 
noted on the April 2006 VA examination was the left plantar 
arch soft tissue mass.

The Board notes that skin rash is not one of the disabilities 
listed in 38 C.F.R. § 3.309(e) for which service connection 
is warranted on a presumptive basis based on Agent Orange 
exposure (as opposed to chloracne, a skin disability that is 
on the list).  Thus, service connection for a skin rash is 
not warranted on any basis. 

In reaching the above conclusions with regard to service 
connection, the Board has also considered the statements of 
the Veteran.  The Board notes that under 38 C.F.R. § 
3.303(b), an alternative method of establishing the second 
and third Shedden/Caluza element is through a demonstration 
of continuity of symptomatology.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  However, the Veteran did not 
specifically indicate that there was continuity of 
symptomatology as to any of his claimed disabilities.  
Moreover, to the extent that the Veteran and his 
representative assert that any current diagnosed disability 
is related to service, they are not competent to opine as to 
medical etiology or render medical opinions.  Id.; Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

For the foregoing reasons, the claims for service connection 
for hypertension, bladder tumor, skin rash, abnormal PSA 
diagnosis, higher cholesterol, Epstein Barr virus, tobacco 
dependency, and colon polyps, must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against these claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56.


ORDER

An initial rating higher than 20 percent for diabetes 
mellitus with erectile dysfunction is denied.

Service connection for hypertension, to include as secondary 
to service-connected diabetes, is denied.

Service connection for bladder tumor, to include as due to 
Agent Orange exposure, is denied.

Service connection for a skin rash, to include as due to 
Agent Orange exposure, is denied.

Service connection for abnormal PSA diagnosis is denied.

Service connection for high cholesterol is denied.

Service connection for Epstein Barr virus is denied.

Service connection for tobacco dependency is denied.

Service connection for colon polyps, to include as secondary 
to service-connected diabetes, is denied.


REMAND

In its August 2006 rating decision, the RO, among other 
things, denied service connection for diabetic peripheral 
neuropathy of both upper extremities, also diagnosed as 
carpal tunnel syndrome.  In December 2006, the Veteran sent 
to the RO a copy of his November 2005 letter in which he had 
disagreed with the RO's January 2005 rating decision on 
appeal herein.  However, the copy contained an additional 
notation by the Veteran regarding recent carpal tunnel 
testing for his hands.  Given that the Veteran appended this 
notation to a document in which he had disagreed with a prior 
RO decision, the Board finds that the December 2006 
communication, filed within a year of the August 2006 rating 
decision, constitutes a NOD as to the denial of service 
connection for diabetic peripheral neuropathy of both upper 
extremities, also diagnosed as carpal tunnel syndrome.  See 
38 C.F.R. § 20.201 (a written communication from a Veteran or 
his representative expressing dissatisfaction or disagreement 
with an adjudicative determination and a desire to contest 
the result constitutes a NOD).

As a SOC has not yet been issued in response to this NOD, and 
the Board must remand the claim for the issuance of such a 
SOC.  38 U.S.C.A. § 7105; see Manlincon v. West, 12 Vet. App. 
238 (1999).  The Board emphasizes, however, that to obtain 
appellate review of any issue not currently in appellate 
status, a perfected appeal must be filed.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

The Board notes that the April 2006 VA examiner found that it 
was likely that the Veteran's carpal tunnel syndrome is 
related to his diabetes. 

Accordingly, the claim for service connection for diabetic 
peripheral neuropathy of both upper extremities, also 
diagnosed as carpal tunnel syndrome, is hereby REMANDED to 
RO, via the AMC, for the following action:

1.  The RO must furnish to the Veteran 
and his representative a SOC on the 
matter of service connection for diabetic 
peripheral neuropathy of both upper 
extremities, also diagnosed as carpal 
tunnel syndrome, along with a VA Form 9, 
and afford them the appropriate 
opportunity to submit a substantive 
appeal perfecting an appeal on that 
issue.

2.  The Veteran and his representative 
are hereby reminded that to obtain 
appellate review of any matter not 
currently in appellate status, a timely 
appeal must be perfected-here, as 
regards the claim for service connection 
for diabetic peripheral neuropathy of 
both upper extremities, also diagnosed as 
carpal tunnel syndrome-within 60 days of 
the issuance of the SOC.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


